DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 20-22, 24-25, 29-32, 35-38, 40-44 are rejected in the Instant Application.
Claims 23, 26-28, 33-34, 39 have been cancelled in the instant application
40-44 are newly added claims


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2018/115091 filed on Nov. 12, 2018 which claims priority to Chinese Patent Application 201711140055.2 filed Nov. 16, 2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/14/2020, 1/14/2021, 05/04/2021, 5/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Status of claims
Claims 20-22, 24-25, 29, 31-32, 35-38 have been amended
Claims 20-22, 24-25, 29-32, 35-38, 40-44 are pending in the instant application
Claims 20-22, 24-25, 29-32, 35-38, 40-44 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 20-39 have been considered but are moot because the arguments do not apply to the combination references being used in the current rejection. In reviewing the amendments, Examiner noticed that the claim language was changed, however the changes broaden the limitations. Examiner would prefer to go through the limitations with the applicant to discuss what and how the claim language is being interpreted. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-25, 29-32, 35-38, 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over hereinafter Vrzic (US20170141973A1) hereinafter Vrzic in view of Wang et al. (US20190037409A1) hereinafter Wang 

Regarding claims 20, 35. Vrzic teaches a policy control method, comprising: 
obtaining, by the network management apparatus, an identifier of a network slice instance based on the requirement information of the network slice, wherein the network slice instance meets the requirement information of the network slice (¶0044 see If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230)); and 
configuring, by the network management apparatus, the requirement information of the network slice in management information of the network slice instance (¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists. If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240).).
Vrizc teaches obtaining, by a network management apparatus, information about a network slice, information for identifying the requirement information of the network slice (¶0044 he method comprises receiving, by the NWSM 110, an end user network service request (210) from a customer (e.g., a service provider)) however Vrzic does not explicitly teach wherein the information about the network slice comprises requirement information of the network slice 
Wang however in the same field of computer networking teaches wherein the information about the network slice comprises requirement information of the network slice (¶0004 see The network control node may receive service information associated with a service being requested by the WTRU, wherein the service information comprises one or more of a service class, a quality of service (QoS) requirement, or a mobility characteristic)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Wang for providing requirement of the slice to combine the teachings such that Vrzic utilizes the requirements as part of the configuring. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a mechanism to trace network slices to specific providers.

Regarding claim 35 Vrzic further teaches a network management apparatus a processor; and a non-transitory computer-readable storage medium storing instructions to be executed by the processor to cause the network management apparatus (¶0100 see processors and memory | ¶0044 see an end user network service request (210) from a customer (e.g., a service provider) | ¶0100 see multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc. The computing system 2200 includes a processing unit 2202. The processing unit includes a central processing unit (CPU) 1014, memory 2208, and may further include a mass storage device 2204, a video adapter 2210, and an I/O interface 2212 connected to a bus 2220  ¶0006 see network slice manager (NWSM))

Regarding claims 21, 36. The already combined references teach method according to claim 20, wherein obtaining the information about the network slice comprises: 
receiving, by the network management apparatus, a network management request (Vrzic: Fig. 17 element 1710); and 
obtaining the information about the network slice from the network management request, wherein the network management request carries the information about the network slice (Vrzic: ¶0094 see The NWSM 110 determines if the new end user service can be accommodated onto an existing slice or if a new slice should be created (1720). The decision takes into account the performance requirements for the new end user service), and wherein the network management request comprises: a network creation request, a network allocation request, a network modification request, a network service migration request, or a network activation request (Vrzic: ¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists… If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240)).  

Regarding claim 22 The already combined references teach the method according to claim 21, wherein receiving the network management request comprises receiving, by the network management apparatus, the network management request from a service manager (Vrzic: ¶0044 see an end user network service request (210) from a customer (e.g., a service provider).). 

Regarding claims 24, 37 The already combined references teach the method according to claim 20, wherein obtaining the identifier of the network slice instance based on the requirement information of the network slice
obtaining, by the network management apparatus, an identifier of an existing network slice instance when the existing network slice instance meets the requirement information of the network slice; or creating, by the network management apparatus based on the requirement information of the network slice, a network slice instance that meets the requirement information of the network slice, and allocating an identifier to the network slice instance (Vrzic: ¶0044 see the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230) Fig 2 element 220 | ¶0094 see If a new slice is required, the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130… The decision takes into account the performance requirements for the new end user service | ¶0044 see acknowledgement may include the new NWS ID or an identifier that is representative of the NWS ID. The acknowledgement may include a service identifier for the requested network service)

Regarding claims 25, 38 The already combined references teach the method according to claim 20, further comprising configuring, by the network management apparatus, information for identifying the requirement information of the network slice in the management information of the network slice instance, and wherein the requirement information of the network slice further includes at least one of a service coverage area, a network slice coverage area, a quantity of users, a network latency, or a user movement status (Vrzic: ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130. ¶0062 see NWSD 815 may include a network slice ID (NWS ID), a network slice type (e.g., MBB, Ultra Reliable Low Latency (URLL), etc.))
  
Regarding claim 29 Vrzic teaches a system for managing network service, comprising: 
a service manager comprising a first processor and a first non-transitory computer-readable storage medium configure to store instructions to be executed by the first processor to cause the service manager to send a network management request (¶0100 see processors and memory | ¶0044 see an end user network service request (210) from a customer (e.g., a service provider));; and 
a network manager comprising a second processor and a second non-transitory computer- readable storage medium configured to store second instructions to be executed by the second processor to cause the network manager to (¶0100 see multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc. The computing system 2200 includes a processing unit 2202. The processing unit includes a central processing unit (CPU) 1014, memory 2208, and may further include a mass storage device 2204, a video adapter 2210, and an I/O interface 2212 connected to a bus 2220  ¶0006 see network slice manager (NWSM)):  
receive the network management request from the service manager (0097 see customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1910).); ; 
obtain an identifier of a network slice instance based on the requirement information of the network slice, wherein the network slice instance meets the requirement information of the network slice (¶0044 see If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230)); and
configure the requirement information of the network slice in management information of the network slice instance (¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists. If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240).)..  
Vrizc teaches obtaining, by a network management apparatus, information about a network slice, information for identifying the requirement information of the network slice (¶0044 he method comprises receiving, by the NWSM 110, an end user network service request (210) from a customer (e.g., a service provider)) however Vrzic does not explicitly teach wherein the information about the network slice comprises requirement information of the network slice 
Wang however in the same field of computer networking teaches wherein the information about the network slice comprises requirement information of the network slice (¶0004 see The network control node may receive service information associated with a service being requested by the WTRU, wherein the service information comprises one or more of a service class, a quality of service (QoS) requirement, or a mobility characteristic)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Wang for providing requirement of the slice to combine the teachings such that Vrzic utilizes the requirements as part of the configuring. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a mechanism to trace network slices to specific providers.

Regarding claim 30 The already combined references teach the system according to claim 29, wherein the network management request comprises one of a network creation request, a network allocation request, a network modification request, a network service migration request, or a network activation request (Vrzic: ¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists… If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240)).

Regarding claim 31 The already combined references teach the system according to claim 29, wherein the network manager is configured to obtain the identifier of the network slice instance based on the requirement information of the network slice by: 
obtaining an identifier of an existing network slice instance when the existing network slice instance meets the requirement information of the network slice; or creating based on the requirement information of the network slice, a network slice instance that meets the requirement information of the network slice, and allocating the identifier to the network slice instance (Vrzic: ¶0044 see the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230) Fig 2 element 220 | ¶0094 see If a new slice is required, the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130… The decision takes into account the performance requirements for the new end user service | ¶0044 see acknowledgement may include the new NWS ID or an identifier that is representative of the NWS ID. The acknowledgement may include a service identifier for the requested network service).  

Regarding claim 32 The already combined references teach the system according to claim 29, wherein the network manager is further configured to configure information for identifying the requirement information of the network slice in the management information of the network slice instance, and wherein the requirement information of the network slice further includes at least one of a service coverage area, a network slice coverage area, a quantity of users, a network latency, or a user movement status (Vrzic: ¶0066 see e NWSD IE 1210 of FIG. 12A shows a NWS ID and a network slice forwarding graph (NWSFG) ID. FIG. 12B shows an example of the NWSFG IE 1220 referenced in the NWSD IE of FIG. 12A. The NWSFG IE includes a NWSFG ID, a NSD that describes the common subnetwork and a slice specific NSD that describes the slice specific subnetwork Felter: 0034 see The radio access network can, e.g., use the system prediction database for congestion and admission purposes as it is now possible to predict the channel capacity and, thus, predict whether the channel capacity will drop under a certain minimum level Cl during the expected length of the service. This can be applied, e.g., for real-time based services like speech services 33. In case of non real-time based services, e.g. various types of data downloads 34)



Regarding claim 40  Vrzic teaches a policy control method, comprising: 
sending, by a service manager, information about a network slice to a network management apparatus, wherein the information about the network slice comprises requirement information of the network slice and information for identifying the requirement information of the network slice (¶0044 see end user network service request (210) from a customer (e.g., a service provider). The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists ¶0094 The NWSM 110 determines if the new end user service can be accommodated onto an existing slice or if a new slice should be created (1720). The decision takes into account the performance requirements for the new end user service); 
receiving, by the network management apparatus, the information about the network slice (¶0097 see sends a new end user service request to the NWSM 110 (1910). The NWSM 110 determines if the new end user service can be accommodated on to an existing slice or if a new slice is required (1720). If the end user service can be accommodated onto an existing network slice, then the NWSM 110 sends the request to the NWSO 140 (1730). The request includes the NWS ID of the selected slice); 
configuring, by the network management apparatus, the requirement information of the network slice in management information of the network slice instance (¶0097 see The E-MANO 360 instantiates the new functions onto the resources allocated for the specified slice (1960)).  
Vrizc teaches obtaining, by the network management apparatus, an identifier of a network slice instance based on the request of the network slice, wherein the network slice instance meets the requirement information of the network slice (¶0044 the method comprises receiving, by the NWSM 110, an end user network service request (210) from a customer (e.g., a service provider)) however Vrzic does not explicitly teach wherein the information about the network slice comprises requirement information of the network slice 
Wang however in the same field of computer networking teaches identifier of a network slice based on the requirement (¶0004 see the network control node may determine slice information associated with a plurality of network slices, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target, mobility support, security service, charging information, and/or performance information)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service request of Vrzic and the teachings of Wang for utilizing the requirement of the slice to combine the teachings such that Vrzic utilizes the requirements as part of the configuring. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a mechanism to trace network slices to specific providers.



Regarding claim 41  The already combined references teach the method according to claim 40, wherein sending the information about the network slice to the network management apparatus comprises sending, by the service manager, a network management request, wherein the network management request carries the information about the network slice, and wherein the network management request comprises: a network creation request, a network allocation request, a network modification request, a network service migration request, or a network activation request (Vrzic: ¶0094 see The NWSM 110 determines if the new end user service can be accommodated onto an existing slice or if a new slice should be created (1720). The decision takes into account the performance requirements for the new end user service |  ¶0044 see The NWSM 110 determines (220) whether the requested network service can be accommodated by a network slice that already exists… If the service can be accommodated in an existing slice, the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230). If the service cannot be accommodated in an existing slice, or if the network service request specifies a request for a new slice regardless of whether there is a suitable existing slice, the decision in (220) is taken to proceed to (240))

Regarding claim 42.  The already combined references teach the method according to claim 40, wherein obtaining the identifier of the network slice instance based on the requirement information of the network slice comprises: 
obtaining, by the network management apparatus, an identifier of an existing network slice instance when the existing network slice instance meets the requirement information of the network slice; or creating, by the network management apparatus based on the requirement information of the network slice, a network slice instance that meets the requirement information of the network slice, and allocating an identifier to the network slice instance (Vrzic: ¶0044 see the NWSM 110 sends to the NWSO 140 the identifier of the network slice with a request to updated the network slice to include the requested network service (230) Fig 2 element 220 | ¶0094 see If a new slice is required, the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130… The decision takes into account the performance requirements for the new end user service | ¶0044 see acknowledgement may include the new NWS ID or an identifier that is representative of the NWS ID. The acknowledgement may include a service identifier for the requested network service)

Regarding claim 43  The already combined references teach the method according to claim 40, wherein the network management apparatus is further configured to configure the information for identifying the requirement information of the network slice in the management information of the network slice instance (Vrzic: ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130. ¶0062 see NWSD 815 may include a network slice ID (NWS ID), a network slice type (e.g., MBB, Ultra Reliable Low Latency (URLL), etc.))

Regarding claim 44  The already combined references teach the method according to claim 40, wherein the requirement information of the network slice includes at least one of a service coverage area, a network slice coverage area, a quantity of users, a network latency or a user movement status (Vrzic: ¶0094 see the NWSM 110 sends the request to the NWSO 140 (1730). The request may include the NWS ID of the new slice and a NSD that describes the slice specific sub-network 130. ¶0062 see NWSD 815 may include a network slice ID (NWS ID), a network slice type (e.g., MBB, Ultra Reliable Low Latency (URLL), etc.))



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449